Calhoon, J.,
delivered the opinion of the court.
It was error to permit the testimony of what the accused said as a witness under oath before the grand jury. He was then in custody on the charge of committing the very crime for which that grand jury indicted him, and there is evidence in the record that he was induced to make the statement by precedent undue influence. This state is thoroughly committed to the doctrine of its nonadmissibility. Josephine v. State, 39 Miss., 650; Jackson v. State, 56 Miss., 312; Farkas v. State, 60 Miss., 848; Ford v. State, 75 Miss., 104 (at bottom) (s.c., 21 South. Rep., 524).
. We do not want to be understood as in any degree differing from Steel v. State, 76 Miss., 393 (s.c., 24 South. Rep., 910). In the case now in hand it sufficiently appears from the circumstances that appellant did not voluntarily go before the grand jury and deliver the oath. We decide no other question.

Reversed and remanded.